Judgment, Supreme Court, New York County, entered on April 23, 1974, unanimously modified, on the law, so as to calculate interest from the due date of each installment rather than from May 1, 1970, applying the rates of 7.5% for defaults to September 1, 1972, and at 6% thereafter, and otherwise affirmed, without costs and without disbursements. The defendant was required, pursuant to a written agreement, to pay a -certain figure monthly ¡and did so through April, 1970. Therafter, the defendant defaulted, leaving 48 monthly payments rawing through the end of the term April, 1974. The judgment apparently calculates interest at the fate of 7%% up to September 1, 1972, and at the rate of 6% there*645after on the full aggregate of the defaulted installments from the date of the first default. This should have been done from the due date of each installment. (See 7 Doyer St. Realty Corp. v. Great Cathay Development Corp., 43 \A. D 2d 476; CPLR 5004; General Obligations Law, § 5-501.) . Settle order on notice within 20 days of the publication hereof. Concur—Kupferman, J. P., Murphy, Lupiano, Capozzoli and Yesawieh, JJ.